Citation Nr: 1027783	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
pilonidal cyst scar.

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that continued a 10 percent rating for a service-
connected pilonidal cyst, and denied service connection for a 
heart murmur.

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing in Washington, D.C. in June 2010.  A copy of 
the hearing transcript has been associated with the claims file.  
Prior to the hearing, the Veteran submitted additional evidence 
in support of his claim.  During the hearing, he provided an 
appropriate waiver of RO consideration.  Therefore, the Board may 
proceed.  See 38 C.F.R. § 20.1304(c) (2009) (any pertinent 
evidence accepted directly at the Board must be referred to the 
agency of original jurisdiction (AOJ) for initial review unless 
this procedural right is waived by the appellant).

The Veteran had also filed a notice of disagreement with respect 
to his claim for entitlement to an effective date earlier than 
June 20, 2006 for service-connected hearing loss.  However, the 
record does not reflect that the Veteran perfected an appeal with 
respect to that issue, and he indicated his intent to withdraw 
that issue at the aforementioned hearing.  Therefore, it will not 
be discussed further.

The issue of entitlement to service connection for a heart murmur 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The Veteran's pilonidal cyst scar is manifested by instability, 
pain on examination, and discharge.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
instability of a pilonidal cyst scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.118, Diagnostic Code 7803 (2008).

2.  The criteria for a separate 10 percent rating for a painful 
pilonidal cyst scar have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in October 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided 
with such notice in May 2008.

The Veteran's private treatment records, VA treatment records, VA 
authorized examination reports, lay statements, and hearing 
transcript have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded VA examinations 
with respect to his disability on appeal.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's pilonidal 
cyst.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all evidence of record, the more critical 
evidence consists of the evidence generated during the appeal 
period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "'such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  
Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2009).

The Board notes that, pursuant to a January 2005 rating decision, 
the Veteran was originally assigned a 10 percent evaluation under 
Diagnostic Code 7332-7803.  As of the December 2006 rating 
decision on appeal, the Veteran was assigned a 10 percent rating 
under Diagnostic Code 7803 only.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).

Under Diagnostic Code 7332, a noncompensable rating is warranted 
for healed or slight impairment of sphincter control without 
leakage.  A 10 percent rating is warranted for constant slight, 
or occasional moderate leakage.  A 30 percent rating is warranted 
for occasional involuntary bowel movements, necessitating the 
wearing of a pad.  A 60 percent rating is warranted for extensive 
leakage and fairly frequent involuntary bowel movements.  
Finally, a 100 percent rating is warranted for complete loss of 
sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.  In 
this case, however, the evidence does not demonstrate impairment 
of sphincter control.  Therefore, a rating under this Diagnostic 
Code is not warranted.

The applicable rating criteria for skin disorders, 38 C.F.R. § 
4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 
54,710 (Sept. 23, 2008).  However, as noted in the Federal 
Register, the revised criteria apply to all applications for 
benefits received by VA on or after the effective date of October 
23, 2008.  Id.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for application in 
this case.

Scars, other than head, face, or neck, that are deep or that 
caused limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 12 
square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion warrant a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  

A 10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  

Scars may also be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The Board has also considered other Diagnostic Codes pertaining 
to disabilities of the skin.  However, several of these 
Diagnostic Codes merely provide for rating a disability under 
Diagnostic Codes 7801-7805 above.   

Other Diagnostic Codes, such as 7806 for dermatitis, provide for 
a 10 percent rating when dermatitis or eczema affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas; or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  However, the evidence in this 
case does not demonstrate use of systemic therapy or show that 
the Veteran's condition affects at least 5 percent of his exposed 
areas or entire body.  Therefore, a compensable rating under 
these criteria would not be warranted.

The Veteran was afforded a VA examination in November 2006.  He 
reported a history of surgery for his pilonidal cyst, but that it 
was still present.  It had required antibiotic therapy since 
then.  He reported intermittent pain and pruritis.  He treated 
his condition with Epsom salts sitz baths, as well as a salve.  
He denied any use of corticosteroids or other medications.  He 
denied a history of skin cancer.  He stated that he could not 
drive or sit down for long periods.  On examination, there was a 
6 centimeter hypopigmented surgical scar in the lower lumbosacral 
region midline of the back.  Just inferior to this was an open 
red sore without any pus expression.  It was tender to palpation.  
The examiner indicated that cyst affected 0 percent of exposed 
skin and 1.8 percent of the entire body.

The Veteran underwent an additional VA examination in December 
2008.  He reported having severe pain several times per week 
which would last all day.  He rated this pain as 7/10 in 
severity.  He stated that this interfered with activities such as 
sleeping and driving, and interfered in his previous occupational 
duties.  He self-treated the condition with Vaseline and Epsom 
salt baths.  He reported that his scar was open and had discharge 
the day before the examination, and that his wife had taken 
pictures.  On examination, the examiner noted a scar midline, 
above the buttocks crease, in the lower lumbar spine.  It was 
vertical, and measured 1 centimeter by 6 centimeters.  It was 
tender to the touch.  There was no adherence to the underlying 
tissue.  The scar was stable, without elevation or depression.  
The examiner considered it to be superficial, without observed 
inflammation, edema, or keloid formation.  The scar was 
hyperpigmented.  There was no induration, inflexibility, or 
limitation of motion caused by the scar.  The Veteran submitted 
home photos of the open scar, but the examiner noted that there 
was no evidence of this one day later.

The Veteran submitted a statement in support of his claim in 
February 2009 in response to a December 2008 supplemental 
statement of the case (SSOC).  He stated that his cyst often 
produced a leakage of pus or white and yellowish matter which had 
a foul odor.  He also reported that, contrary to the findings 
reported in the SSOC, his condition was more than mildly tender.  
He experienced soreness and pain when sitting for any length of 
time, and the condition interfered with toileting.  The Veteran 
submitted a photo along with his statement which was reviewed by 
the Board.

Finally, the Veteran testified at an RO hearing in November 2008, 
and a Board hearing in June 2010.  At both hearings, he reported 
that his cyst would repeatedly heal and break open, resulting in 
pain and discharge.  This occurred three or four times per month.  
He sat on a pillow for relief, and sometimes resorted to shifting 
his weight while sitting.  The condition also interfered with the 
Veteran's toileting.  He treated his condition with Epsom salts 
and antibiotics.

Based on the evidence of record, the Board finds that a higher 
rating for the Veteran's pilonidal cyst scar is warranted.  
Initially, the Board notes that the Veteran is currently assigned 
a 10 percent rating under Diagnostic Code 7803, which does not 
provide for ratings in excess of 10 percent.  Diagnostic Codes 
7802 and 7804 similarly limit disability ratings to 10 percent.  
A higher rating under Diagnostic Code 7801 is not warranted, as 
there is no indication that the Veteran's condition is manifested 
by a "deep" scar, that it results in limitation of motion, or 
that it covers an area of 77 square centimeters.

However, the Board has also considered assigning separate ratings 
for the Veteran's condition.  The evidence of record demonstrates 
the Veteran's cyst to be unstable (Diagnostic Code 7803), and 
that it is painful on examination (Diagnostic Code 7804).  Each 
Diagnostic Code provides for a 10 percent disability rating for 
these manifestations.  The Board therefore finds that a separate 
10 percent rating under Diagnostic Code 7804 is warranted and 
would not be considered pyramiding as discussed above.

In that regard, the Board notes that the under the revised 
regulations for skin disabilities, Diagnostic Code 7804 provides 
a 10 percent rating for one or two scars that are unstable or 
painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  If one 
or more scars are both unstable and painful, 10 percent is added 
to the evaluation that is based on the total number of unstable 
or painful scars.  Id. at Note 2.

Although this revised Diagnostic Code is not specifically 
applicable to the Veteran's case, it contemplates a 20 percent 
rating for one scar which is both painful and unstable.  This 
provides guidance to the Board in its determination that ratings 
under the "old" criteria in Diagnostic Codes 7803 and 7804 for 
the separate manifestations of instability and pain on 
examination would not be considered pyramiding.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In evaluating the Veteran's claims for higher rating, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's pilonidal cyst with 
the established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  Although the Veteran reported during his most VA 
examination that his disability had some impact on his previous 
occupational duties, the Veteran was not employed.  Moreover, 
there is no persuasive evidence in the record to indicate that 
the service-connected disability on appeal would cause any 
impairment with employment over and above that which is already 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


ORDER

A rating in excess of 10 percent for an unstable pilonidal cyst 
scar under Diagnostic Code 7803 is denied

A separate 10 percent rating for a painful pilonidal cyst scar 
under Diagnostic Code 7804 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

With respect to the Veteran's claim for service connection for a 
heart murmur, the Board finds that additional development is 
necessary.

The Veteran was notified that his service treatment records were 
not available and most likely destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  See July 2004 NPRC 
Letter.  However, a copy of a portion of the Veteran's separation 
examination shows a 1950 diagnosis of heart palpitations which 
existed prior to service.

Private treatment records from April 1996 show the Veteran had a 
history of a heart murmur and cardiac arrhythmia for which he had 
a pacemaker implanted.

During his June 2010 hearing, the Veteran indicated that he had 
additional symptoms related to his heart.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Based on this 
evidence, the Board finds that the matter should be remanded for 
a VA examination to determine the exact nature and etiology of 
the Veteran's heart condition, to include a heart murmur or 
arrhythmia. 

The Board notes that VA received a letter in October 2006 from 
the Veteran's treating physician which stated that, based on a 
review of the Veteran's available service records and post-
service records, it was his opinion that it was more likely than 
not that the Veteran's heart murmur was aggravated in service 
beyond that which is considered natural progression.  However, 
the physician did not provide any reasons or bases to support his 
conclusion.  The failure of the physician to provide a basis for 
his/her opinion affects the weight or credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Therefore, remand for a more complete opinion is 
warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC must make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded a VA examination to 
determine the nature and etiology of any 
current heart murmur and cardiac arrhythmia.  
The claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail.  The 
examiner should review and comment on the 
Veteran's June 2010 travel Board testimony 
regarding his symptomatology before, during, 
and after service.  The examiner should also 
comment on the undated letter received by VA 
in October 2006 from H.M.H., M.D.  The 
examiner must address the following, in light 
of the examination findings and the service 
and post-service medical evidence of record:

a).  Whether it is at least as likely as not 
that:  

(i) any currently diagnosed heart 
disorder, to include a heart murmur or 
arrhythmia, was incurred in or aggravated 
by the Veteran's military service;

(ii) if the examiner finds that a heart 
disorder was aggravated in service, the 
examiner must indicate whether it is clear 
and unmistakable that such disorder 
preexisted the Veteran's military service.

b).  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue.  The 
rationale for all opinions expressed must be 
provided.

The term "at least as likely as not" as used 
above does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claim based on all the evidence 
of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


